                                            Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BUNSOW DE MORY LLP,                             Case No. 20-cv-04997-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: PLAINTIFF’S MOTION
                                                  v.                                        FOR JUDGMENT ON THE
                                   9
                                                                                            PLEADINGS & ADMINISTRATIVE
                                  10        NORTH FORTY CONSULTING LLC,                     MOTIONS TO SEAL
                                                        Defendant.                          Re: Dkt. Nos. 34, 35, 40, 44
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is Bunsow De Mory LLP’s (“BDIP’s”) motion for judgment on the

                                  14   pleadings, as well as the parties’ administrative motions to file under seal portions of the motion,

                                  15   opposition, and reply. (Dkt. Nos. 34, 35, 40, 44.)1 This case arises from a contract dispute

                                  16   between BDIP, a law firm that assists its clients in monetizing patent portfolios, and North Forty

                                  17   Consulting LLC (“North Forty”), a company that provides consulting services for monetizing

                                  18   patents.2 After careful consideration of the parties’ briefing, and having had the benefit of oral

                                  19   argument on January 14, 2021, the Court GRANTS in part and DENIES in part BDIP’s motion for
                                       judgment on the pleadings, and GRANTS in part and DENIES in part the parties’ administrative
                                  20
                                       motions to file under seal.
                                  21
                                                                                BACKGROUND
                                  22
                                       I.      Complaint & Counterclaim Allegations
                                  23
                                               BDIP is a law firm with experience in patent licensing and litigation, and North Forty,
                                  24
                                       established in early 2017 by David Barnes and Aaron Wexler, provides consulting services for
                                  25

                                  26
                                  27
                                       1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generate page numbers placed at the top of the documents.
                                       2
                                  28     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 8, 16.)
                                          Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 2 of 15




                                   1   monetizing patents. In or around January 2017, Mr. Barnes and Mr. Wexler contacted BDIP

                                   2   regarding any possible projects to help launch North Forty. In or around May 2017, BDIP

                                   3   indicated it may be able to hire North Forty to assist BDIP, and that North Forty could provide

                                   4   consulting work for its client, L3Harris Technologies (“Harris”). BDIP’s work for Harris entailed

                                   5   identifying Harris patents to assert against possible entities infringing on Harris’s patents,

                                   6   assembling evidence regarding those entities’ infringement, and developing a patent enforcement

                                   7   strategy. On September 1, 2017, the parties entered into a consulting agreement (the “Consulting

                                   8   Agreement” or “Agreement”) under which North Forty would provide consulting services

                                   9   regarding patent mining, validity, infringement positions, evidence of use development, claim

                                  10   chart preparation and review, and identification of potential licensees and market opportunities in

                                  11   support of BDIP’s efforts. In exchange for these services, North Forty received a

                                  12            and, in other specified instances, a portion of BDIP’s                     for work BDIP
Northern District of California
 United States District Court




                                  13   performed on behalf of Harris and BDIP’s other clients.

                                  14          In March 2018, North Forty sent initial letters to potential licensees in an effort to secure

                                  15   potential patent licensing deals without litigation. Acacia Research Corporation (“Acacia”)

                                  16   contacted Harris in or around October 2019 about purchasing Harris’s patent portfolio. Comcast

                                  17   Corporation (“Comcast”) filed a declaratory judgment action in December 2019 against Harris in

                                  18   the United States District Court for the District of Delaware (the “Comcast Litigation”).

                                  19

                                  20                                                                                               On or

                                  21   about February 21, 2020, Harris and Acacia entered into an agreement under which Acacia was to

                                  22   purchase Harris patents. In March 2020, Acacia pulled out of the parties’ patent purchase

                                  23   agreement and the deal did not close.

                                  24          BDIP provided North Forty with notice of its termination of the Consulting Agreement on

                                  25   February 27, 2020. North Forty affirmed the Agreement’s termination and noted that it was

                                  26   appropriate. The Agreement required 30 days’ notice of its termination, and thus became effective

                                  27   March 27, 2020. The month following BDIP’s notice of termination Acacia determined not to

                                  28   proceed with the purchase of the Harris patents. Following the collapse of this initial sale of

                                                                                          2
                                             Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 3 of 15




                                   1   Harris’s patents, Acacia began a new negotiation regarding the patents’ sale with Harris and, on

                                   2   April 20, 2020, Harris and Acacia executed a new purchase agreement for Harris’s patents.

                                   3            Following the Consulting Agreement’s termination, a dispute arose between BDIP and

                                   4   North Forty regarding North Forty’s entitlement to               in the event that Harris

                                   5   successfully sold its patents to Acacia, as it did on April 20, 2020, and the amount to which North

                                   6   Forty was entitled under the Consulting Agreement regarding the executed

                                   7   II.      Procedural History

                                   8            BDIP filed its complaint on July 24, 2020 against North Forty on diversity grounds,

                                   9   bringing claims for declaratory judgment, breach of fiduciary duty, breach of contract, and other

                                  10   state law claims. North Forty filed and later amended its answer and counterclaims, asserting

                                  11   various defenses and bringing various state law claims against BDIP. BDIP answered North

                                  12   Forty’s first amended counterclaim, and on November 19, 2020, filed the instant motion for
Northern District of California
 United States District Court




                                  13   judgment on the pleadings. (Dkt. No. 35.) The motion is fully briefed, and the Court held oral

                                  14   argument on January 14, 2020.

                                  15                                              DISCUSSION

                                  16   I.       Rule 12(c) Motion

                                  17            Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed—but early

                                  18   enough not to delay trial—a party may move for judgment on the pleadings.” Judgment on the

                                  19   pleadings is proper when “taking all the allegations in the non-moving party’s pleadings as true,

                                  20   the moving party is entitled to judgment as a matter of law.” Ventress v. Japan Airlines, 486 F.3d

                                  21   1111, 1114 (9th Cir. 2007) (internal quotation marks and citation omitted). See also McGlinchy v.

                                  22   Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988) (“All allegations of fact by the party opposing

                                  23   the motion are accepted as true.”) (citation omitted); Gen. Conference Corp. of Seventh-Day

                                  24   Adventists v. Seventh-Day Adventist Congregational Church, 887 F.2d 228, 230-31 (9th Cir. 1989)

                                  25   (considering defendants’ answer on plaintiff’s motion for judgment on the pleadings); Qwest

                                  26   Commc’ns Corp. v. City of Berkeley, 208 F.R.D. 288, 291 (N.D. Cal. 2002) (considering

                                  27   defendant’s answer on plaintiff’s motion for judgment on the pleadings and stating that

                                  28   “[u]uncontested allegations to which the other party had an opportunity to respond are taken as

                                                                                        3
                                           Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 4 of 15




                                   1   true”) (citing Flora v. Home Fed’l Sav. & Loan Ass’n, 685 F.2d 209, 211 (7th Cir.1982)). A court

                                   2   need not, however, accept conclusory allegations as true. See McGlinchy, 845 F.2d at 810.

                                   3   “Judgment on the pleadings is proper when the moving party clearly establishes on the face of the

                                   4   pleadings that no material issue of fact remains to be resolved and that it is entitled to judgment as

                                   5   a matter of law.” Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550 (9th

                                   6   Cir. 1990). In considering a Rule 12(c) motion, a court must limit its review to “facts that are

                                   7   contained in materials of which the court may take judicial notice.” Heliotrope Gen., Inc. v. Ford

                                   8   Motor Co., 189 F.3d 971, 981 n.18 (9th Cir. 1999) (internal quotation marks and citations

                                   9   omitted).

                                  10          BDIP moves for judgment on the pleadings on BDIP’s first and second claims for

                                  11   declaratory relief the grounds that: (1) the Comcast Litigation is              as defined in the

                                  12   Consulting Agreement and therefore North Forty is entitled to a         , not     ,
Northern District of California
 United States District Court




                                  13   regarding the                       execution; and (2) BDIP’s has no obligation to pay North Forty

                                  14   regarding the execution of Harris’s sale of patents to Acacia on April 20, 2020 after the Consulting

                                  15   Agreement was terminated. The Court considers these issues in turn.

                                  16       A. Consulting Agreement &

                                  17          BDIP argues that the Consulting Agreement’s plain terms state that North Forty receives a

                                  18                    —rather than the                      of BDIP’s                        arising from

                                  19   the Comcast Litigation and the execution of the                      .3 The Court agrees.

                                  20          The disputed phrase come from              of the Consulting Agreement:

                                  21

                                  22

                                  23   3
                                         Harris was a litigant in the declaratory judgment action Comcast filed in the District of
                                  24   Delaware. (Dkt. No. 28-4 at 15 ¶ 37) The Court also takes judicial notice of the public docket
                                       sheet from Comcast Cable Communications, LLC v. L3Harris Technologies, Inc., Case No. 1:19-
                                  25   cv-02245 in the District of Delaware, submitted in BDIP’s Request for Judicial Notice,
                                       demonstrating that Harris was a party to the Comcast Litigation. (Dkt. Nos. 35-4 & 35-3.) See
                                  26   Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“[Courts] may take judicial notice
                                       of undisputed matters of public record . . . including documents on file in federal or state courts.”)
                                  27   (internal citation omitted). See also White v. Martel, 601 F.3d 882, 885 (9th Cir. 2010); Sharp v.
                                       Sherman, No. 2:20-cv-09839 GW (KES), 2020 WL 6507324, at *1 n.1 (C.D. Cal. Nov. 5, 2020)
                                  28   (“Pursuant to Fed. R. Evid. 201, the Court takes judicial notice of the docket sheets and related
                                       documents in Sharp I.”)
                                                                                          4
                                           Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 5 of 15




                                   1

                                   2

                                   3

                                   4   (Dkt. No. 34-6 at 4.)4

                                   5           Under California law, a contract must be interpreted “as to give effect to the mutual

                                   6   intention of the parties as it existed at the time of contracting[.]” Cal. Civ. Code § 1636. The

                                   7   parties’ intention “is to be ascertained from the writing alone, if possible[.]” Cal. Civ. Code §

                                   8   1639; see also Founding Members of the Newport Beach Country Club v. Newport Beach Country

                                   9   Club, Inc., 109 Cal. App. 4th 944, 956 (2003) (“We turn first to the language of the contract

                                  10   itself.”) “When a dispute arises over the meaning of contract language, the first question to be

                                  11   decided is whether the language is reasonably susceptible” to more than one interpretation.

                                  12   Cedars-Sinai Med. Ctr. v. Shewry, 137 Cal. App. 4th 964, 979 (2006) (internal quotation marks
Northern District of California
 United States District Court




                                  13   and citations omitted). “If it is not, the case is over.” Id.

                                  14                        as used in           of the Consulting Agreement means “the process of

                                  15   carrying on a lawsuit,” or “a lawsuit itself.” See Black’s Law Dictionary (11th ed. 2019). The

                                  16   Comcast Litigation was a lawsuit Comcast filed against Harris in the District of Delaware. (See

                                  17   Dkt. Nos. 35-3, 28-4 at 15 ¶ 37.) Section           requires that a BDIP client and

                                  18                         be                         whereas           permits BDIP to recover a

                                  19                        —and North Forty to recover a                       on that interest—where a

                                  20   BDIP client and                        are                                   (Dkt. No. 34-6 at 4.)

                                  21   Therefore, because Harris and Comcast were                               in the Comcast Litigation,

                                  22          of the Consulting Agreement governs the payment of North Forty’s                   .

                                  23           This interpretation of               is supported by other cases: several courts have similarly

                                  24   determined that the definition of               when used in contracts is unambiguous. See, e.g.,

                                  25   SDR Capital Mgmt., Inc. v. Am. Int’l Specialty Lines Ins. Co., 320 F. Supp. 2d 1043, 1047 (S.D.

                                  26
                                  27
                                       4
                                         The Court may consider the Consulting Agreement’s content under the incorporation by
                                       reference doctrine. Biltmore Assocs., LLC v. Twin City Fire Ins. Co., 572 F.3d 663, 665 n.1 (9th
                                  28   Cir. 2009) (“A court may consider documents, such as the insurance policies, that are incorporated
                                       by reference into the complaint.”); see also Heliotrope Gen., Inc., 189 F.3d at 981 n.18.
                                                                                         5
                                          Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 6 of 15




                                   1   Cal. 2004) (using secondary sources’ definitions of                 in determining that               is

                                   2   unambiguous for several reasons) (citing VIII Oxford English Dictionary 1037 (2d ed.1989) &

                                   3   Black’s Law Dictionary 944 (7th ed.1999)); Liftech Consultants Inc. v. Samsung Shipbuilding &

                                   4   Heavy Indus., Ltd., No. C 10-2976 SBA, 2010 WL 4510905, at *3 (N.D. Cal. Nov. 2, 2010)

                                   5   (determining that               in its “plain and ordinary meaning” is “the process of carrying on a

                                   6   lawsuit” or “a lawsuit itself”) (citing Black’s Law Dictionary, 386 (9th ed.2009)); Khan v. Shim, 7

                                   7   Cal. App. 5th 49, 61 (2016) (holding that fee provision governing “any                  concerning the

                                   8   parties’ contract covered the plaintiff’s tort claims and the claims “easily fit within the fee

                                   9   provision’s scope”). The Court finds these interpretations persuasive and support its

                                  10   determination that               as used in          of the Consulting Agreement means “the process

                                  11   of carrying on a lawsuit,” or “a lawsuit itself.” See Black’s Law Dictionary (11th ed. 2019).

                                  12          North Forty contends that the Consulting Agreement’s definition of                    is
Northern District of California
 United States District Court




                                  13   susceptible to more than one interpretation, and that it is properly—and more narrowly—defined

                                  14   as “offensive” patent            filed by BDIP on behalf of its             for which BDIP received

                                  15                           North Forty argues that while negotiating the Consulting Agreement the

                                  16   parties intended               to be defined as such, and that extrinsic evidence, as well as taking the

                                  17   Agreement as a whole, support its interpretation of               Not so.

                                  18          First, California recognizes the objective theory of contracts—it is parties’ “objective

                                  19   intent,” as “evidenced by the words of the contract, rather than the subjective intent of one of the

                                  20   parties, that controls interpretation.” Cedars-Sinai, 137 Cal. App. 4th at 980 (internal quotation

                                  21   marks and citations omitted); see also Block v. eBay, Inc., 747 F.3d 1135, 1138 (9th Cir. 2014) (“It

                                  22   is not the parties’ subjective intent that matters, but rather their objective intent, as evidenced by

                                  23   the words of the contract.”) (internal quotation marks and citations omitted). North Forty

                                  24   selectively quotes Cedars-Sinai as standing for the proposition that “whether [a] contract is

                                  25   reasonably susceptible to a party’s interpretation can be determined from the [contract’s language]

                                  26   or from extrinsic evidence of the parties’ intent[;]” however, Cedars-Sinai makes clear that a court

                                  27   may turn to extrinsic evidence only after determining, as a “first question[,]” whether a contractual

                                  28   provision is “reasonably susceptible” to more than one interpretation. Cedars-Sinai, 137 Cal.

                                                                                           6
                                          Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 7 of 15




                                   1   App. 4th at 979-980 (internal quotation marks and citations omitted) (emphasis added). “If [the

                                   2   language] is not, the case is over.” Id. (citation omitted). Here,             is not reasonably

                                   3   susceptible to more than one interpretation because—as explained above—the phrase

                                   4   does not have “multiple meanings” that create an ambiguity, Palmer v. Truck Ins. Exch., 21 Cal.

                                   5   4th 1109, 1118 (1999) (citation omitted), and in light of the phrase’s “clear and [un]absurd”

                                   6   meaning the Court must interpret the Consulting Agreement to make the phrase “operative,

                                   7   definite, reasonable, and capable of being carried into effect,” Edwards v. Arthur Andersen LLP,

                                   8   44 Cal. 4th 937, 954 (2008) (internal quotation marks and citations omitted). As such,

                                   9   as used in the Consulting Agreement is not “reasonably susceptible” to more than one

                                  10   interpretation, Cedars-Sinai, 137 Cal. App. 4th at 979-80; the Court will not create ambiguity

                                  11   based on a “strained . . . interpretation of the contract’s terms[,]” McKee v. State Farm Fire &

                                  12   Cas. Co., 145 Cal. App. 3d 772, 775-76 (1983). Because                      as used in         of the
Northern District of California
 United States District Court




                                  13   Consulting Agreement is “patently unsusceptible to the meaning [North Forty] urges,” the

                                  14   extrinsic evidence it submits in support of its opposition “is of no moment here . . . and has no

                                  15   bearing on the Court’s analysis.” Lightbourne v. Printroom Inc., 122 F. Supp. 3d 942, 948 (C.D.

                                  16   Cal. 2015).

                                  17           Second, when interpreting a contract “the whole of a contract is to be taken together, so as

                                  18   to give effect to every part[.]” Cal. Civ. Code § 1641. North Forty argues that            narrows

                                  19   of the Consulting Agreement.                reads:

                                  20

                                  21

                                  22

                                  23

                                  24           (Dkt. No. 34-6 at 5.) In light of      North Forty interprets              to mean that BDIP’s

                                  25                                                  required that BDIP initiate               on behalf of a

                                  26   client to                                                  (Dkt. No. 40-4 at 13.) Put differently, unless

                                  27   BDIP affirmatively initiated an                      on behalf of a client to collect damages, then

                                  28          did not apply. North Forty also reads             s representation that BDIP had the authorization

                                                                                            7
                                           Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 8 of 15




                                   1   to monetize patents on behalf of its clients

                                   2                             as meaning that, in order for §           s definition of              to apply,

                                   3   BDIP must have received                  funding. (Dkt. Nos. 40-4 at 14, 34-6 at 5.)

                                   4           Incorrect. While “each clause help[s] to interpret the other,” Cal. Civ. Code § 1641, courts

                                   5   interpret contracts with the aim to ensure that “all provisions . . . [are] give[n] effect,” and to avoid

                                   6   those where “part of the writing [is rendered] superfluous, useless or inexplicable[,]” Carson v.

                                   7   Mercury Ins. Co., 210 Cal. App. 4th 409, 420 (2012) (internal quotation marks and citations

                                   8   omitted). Here, interpreting                  in its unambiguous meaning, see, e.g., Black’s Law

                                   9   Dictionary (11th ed. 2019), in              does not render any clause or provision of           regarding

                                  10   clients’ rights to sue or third-parties’                                         —a

                                  11                     made by BDIP—useless or inexplicable, see Carson, 210 Cal. App. 4th at 420.

                                  12   Moreover, the ordinary meaning of                      covers the narrower definition North Forty urges
Northern District of California
 United States District Court




                                  13   this Court adopt, whereas adopting North Forty’s definition of                    through

                                  14   application would place inappropriate limitations on BDIP’s                     activity under

                                  15   See City of Atascadero v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 68 Cal. App. 4th 445, 473

                                  16   (1998), as modified on denial of reh’g (Jan. 6, 1999) (“Courts must interpret contractual language

                                  17   in a manner which gives force and effect to every provision, and not in a way which renders some

                                  18   clauses nugatory, inoperative or meaningless.”) (citation omitted) (original emphasis).

                                  19   Furthermore,           representation that BDIP’s right to monetize client’s patents is subject to

                                  20                          third-party                       in the patents has nothing to do with third-party

                                  21            for BDIP’s future              . (Dkt. No. 34-6 at 5.) (emphasis added.)5

                                  22           Accordingly, when taking the Consulting Agreement as a whole, see Cal. Civ. Code §

                                  23   1641, no sections limit              s definition of               Therefore, the Comcast Litigation is

                                  24               as defined by its plain and ordinary meaning, see Liftech Consultants, 2010 WL

                                  25   4510905, at *3, and used in the Consulting Agreement.

                                  26
                                  27
                                       5
                                        In fact, BDIP’s litigation activity in the Comcast Litigation achieved precisely the outcome
                                       North Forty argues an ordinary definition of              would foreclose—after joining the
                                  28   Comcast Litigation “defensively,” Harris and Comcast later settled the action and entered into the
                                                         after which BDIP was paid its                     .
                                                                                         8
                                          Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 9 of 15




                                   1      B. Acacia Deal

                                   2          Regarding the April 20, 2020 sale of Harris’s patents to Acacia, BDIP argues that it has no

                                   3   obligation to pay North Forty a              for this sale because the Consulting Agreement’s

                                   4   March 27, 2020 termination ended its obligations to North Forty under the Agreement. BDIP

                                   5   additionally argues that no obligation to pay a             accrued when Harris and Acacia entered

                                   6   into the earlier deal in February 2020 that Acacia terminated in March 2020. However, BDIP has

                                   7   not met its burden in “clearly establish[ing] on the face of the pleadings that no material issue of

                                   8   fact remains to be resolved” regarding North Forty’s entitlement to a               on the February

                                   9   2020 agreement between Harris and Acacia, and therefore is not “entitled to judgment as a matter

                                  10   of law” on its second claim for declaratory relief. Hal Roach Studios, 896 F.2d at 1550.

                                  11          On February 21, 2020, Harris and Acacia entered into an agreement whereby Acacia

                                  12   would purchase Harris’s patents. (Dkt. No. 28-4 at 16 ¶ 46.) On February 27, 2020, BDIP
Northern District of California
 United States District Court




                                  13   provided North Forty with notice of the Consulting Agreement’s termination, effective March 27,

                                  14   2020. (Dkt. No. 28-4 at 17 ¶ 47.) In early March 2020, prior to the Consulting Agreement’s

                                  15   effective termination, Acacia decided not to proceed with its purchase of the Harris patents. (Dkt.

                                  16   No. 28-4 at 17 ¶ 49.) On April 20, 2020, Harris agreed to and closed the deal on a new agreement

                                  17   with Acacia. (Dkt. Nos. 11-3 at 7 ¶ 43, 28-4 at 17 ¶ 50.)

                                  18          Both           and          of the Consulting Agreement provide that BDIP agrees to pay

                                  19   North Forty percentages of

                                  20                    between a BDIP client and a                            (Dkt. No. 34-6 at 4.) While

                                  21   these sections differ regarding their          requirements, both require that BDIP receive a

                                  22                       from a patent agreement before North Forty qualifies to receive a

                                  23   derived from BDIP’s                      . Therefore, North Forty does not receive a

                                  24   unless or until BDIP receives a                       on an executed                   between a

                                  25

                                  26          North Forty argues that BDIP’s obligation to pay its               accrued when Harris and

                                  27   Acacia entered the February 21, 2020 agreement, prior to termination of the Consulting

                                  28   Agreement. (Dkt. No. 40-4 at 15.) However, North Forty itself alleges that in March 2020

                                                                                         9
                                         Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 10 of 15




                                   1   “Acacia determined not to proceed with the purchase of the Harris patents[.]” (Dkt. No. 28-4 at 17

                                   2   ¶ 49.) Taking North Forty’s allegations as pleaded, see Ventress, 486 F.3d at 1114, the only deal

                                   3   from which North Forty is eligible to receive a             arises from the April 20, 2020 purchase

                                   4   agreement that Acacia and Harris closed—executed approximately one month after the

                                   5   Agreement’s termination. As such, BDIP does not owe North Forty a                    on the April 20,

                                   6   2020 purchase agreement. See Cal. Com. Code § 2106(3) (while rights under a contract based on

                                   7   “prior . . . performance survive[,]” “on termination all obligations which are still executory on

                                   8   both sides are discharged”); see also Grant v. Aerodraulics Co., 91 Cal. App. 2d 68, 75 (1949)

                                   9   (“To ‘terminate’ a contract . . . means to abrogate so much of it as remains unperformed, thereby

                                  10   doing away with the existing agreement upon the terms and with the consequences agreed upon.”)

                                  11   (citation omitted); Petrus v. New York Life Ins. Co., No. 14-CV-2268 BAS JMA, 2015 WL

                                  12   3796221, at *3 (S.D. Cal. June 18, 2015) (“On ‘termination’ all obligations which are still
Northern District of California
 United States District Court




                                  13   executory on both sides are discharged but any right based on prior breach or performance

                                  14   survives.”) (citations omitted).

                                  15          North Forty avers that “evidence is available from which a trier-of-fact could infer” BDIP

                                  16   terminated of the Consulting Agreement “immediately, and only” after its alleged obligation to

                                  17   pay North Forty a              accrued following the February 2020 patent purchase agreement

                                  18   between Harris and Acacia, and that on this basis the Consulting Agreement was terminated in

                                  19   “bad faith” in order to avoid paying North Forty the             . (Dkt. No. 40-4 at 16.) The

                                  20   evidence North Forty offers in support of this argument—a series of text message and e-mail

                                  21   conversations—cannot properly be considered on a motion for judgment on the pleadings. See

                                  22   Heliotrope Gen., Inc., 189 F.3d at 981 n.18. While North Forty cites allegations in its amended

                                  23   counterclaim that BDIP provided North Forty with notice that it would not pay North Forty a

                                  24               regarding the February 2020 patent purchase agreement between Harris and Acacia

                                  25   contemporaneously with its notice of terminating the Consulting Agreement, neither North Forty’s

                                  26   amended counterclaim nor BDIP’s complaint allege that BDIP received a

                                  27   payment from the February 2020 agreement on which any payment of North Forty’s

                                  28   would arise. At oral argument, North Forty argued that the April 20, 2020 deal between Harris

                                                                                         10
                                         Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 11 of 15




                                   1   and Acacia was a continuation of the parties’ February 2020 deal, and that the COVID-19

                                   2   pandemic “paused” the deal throughout March. This argument that the COVID-19 pandemic

                                   3   “paused” an ongoing deal, however, differs from the amended counterclaim’s allegation that in

                                   4   March 2020 Acacia “determined not to proceed with the purchase of the Harris patents under the

                                   5   existing terms of the [February 2020]” agreement, and that the COVID-19 pandemic was the

                                   6   “reason [for] Acacia’s election not to proceed under the terms” of the parties’ February 2020

                                   7   agreement, and instead execute the April 20, 2020 agreement. (Dkt. No. 27 at 17 ¶¶ 49-50.)

                                   8   Furthermore, as BDIP contends, had Acacia proceeded with its February, 21 2020 purchase

                                   9   agreement, the agreement would have closed before the Consulting Agreement’s termination

                                  10   became effective on March 27, 2020. Therefore, because the first purchase agreement between

                                  11   Harris and Acacia was executed before BDIP provided North Forty with notice of the Consulting

                                  12   Agreement’s termination, BDIP’s termination of the Consulting Agreement could not have
Northern District of California
 United States District Court




                                  13   obviated its contractual obligation to pay North Forty any properly accrued               on the

                                  14   February 2020 purchase agreement between Harris and Acacia.

                                  15            Accordingly, BDIP had no obligation to pay North Forty a                regarding the patent

                                  16   sale agreement Harris and Acacia executed on April 20, 2020, and based on the current pleadings

                                  17   the Court cannot conclude that BDIP’s termination of the Consulting Agreement was done in bad

                                  18   faith.

                                  19                                                    ***

                                  20            For the reasons set forth above,              as used in the Consulting Agreement is

                                  21   unambiguous, and as a result North Forty is—under the Agreement’s plain terms—as a matter of

                                  22   law entitled to a                  from BDIP’s                       in the Comcast Litigation and

                                  23   the                   . Furthermore, as currently pleaded, a patent sale agreement between Harris

                                  24   and Acacia did not close until April 20, 2020—approximately one month after the Consulting

                                  25   Agreement was terminated—and therefore BDIP has no obligation to pay North Forty a

                                  26         regarding the April 20, 2020 patent sale agreement.

                                  27            Nonetheless, a material issue of fact remains to be resolved regarding any

                                  28             BDIP may have received in February 2020 when Harris and Acacia entered into their first

                                                                                         11
                                         Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 12 of 15




                                   1   patent purchase agreement. (Dkt. No. 28-4 at 16-17 ¶ 46.) North Forty alleges that Acacia elected

                                   2   not to proceed under the February 2020 agreement’s terms, but its amended counterclaim contains

                                   3   no allegations that conclusively foreclose the possibility BDIP received a                      on

                                   4   the February 2020 agreement from which North Forty could or should have received a derivative

                                   5                Therefore, BDIP has failed to “clearly establish[] on the face of the pleadings that no

                                   6   material issue of fact remains to be resolved” regarding North Forty’s success fee and the

                                   7   February 2020 agreement “[such] that [BDIP] is entitled to judgment as a matter of law.” Hal

                                   8   Roach Studios, 896 F.2d at 1550 (emphasis added) (citation omitted). Accordingly, the Court

                                   9   denies without prejudice BDIP’s motion regarding its second claim for declaratory relief.

                                  10   II.    Administrative Motions to Seal

                                  11          There is a presumption of public access to judicial records and documents. Nixon v.

                                  12   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Courts generally apply a “compelling
Northern District of California
 United States District Court




                                  13   reasons” standard when considering motions to seal documents, recognizing that “a strong

                                  14   presumption in favor of access is the starting point.” Kamakana v. City & Cty. of Honolulu, 447

                                  15   F.3d 1172, 1178 (9th Cir. 2006) (internal quotations and citations omitted).

                                  16          Civil Local Rule 79-5 supplements the “compelling reasons” standard. Exeltis USA Inc. v.

                                  17   First Databank, Inc., Case No. 17-cv-04810-HSG, 2020 WL 2838812, at *1 (N.D. Cal. June 1,

                                  18   2020). Under Civil Local Rule 79-5(b), sealing is appropriate only where the requesting party

                                  19   “establishes that the document, or portions thereof is privileged or protectable as a trade secret or

                                  20   otherwise entitled to protection under the law,” or “sealable.” N.D. Cal. Civ. L.R. 79-5(b).

                                  21   Confidential business information in the form of “license agreements, financial terms, details of

                                  22   confidential licensing negotiations, and business strategies” satisfies the “compelling reasons”

                                  23   standard. Exeltis USA Inc., 2020 WL 2838812, at *1; see also In re Qualcomm Litig., No. 3:17-

                                  24   cv-0108-GPC-MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing is

                                  25   warranted to prevent competitors from “gaining insight into the parties’ business model and

                                  26   strategy”); Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *4-5

                                  27   (N.D. Cal. June 30, 2015).

                                  28          BDIP seeks to file under seal excerpts of its motion, the attached Consulting Agreement,

                                                                                         12
                                         Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 13 of 15




                                   1   and excerpts of its reply, and North Forty seeks to seal excerpts of its opposition and supporting

                                   2   documents. (Dkt. Nos. 34, 40, 44.) The Court considers these motions in order.

                                   3          A. Sealing & Rule 12(c) Motion

                                   4          BDIP seeks to file under seal excerpts of its motion that relate to the Consulting

                                   5   Agreement, as well as the Consulting Agreement itself, in order to “avoid any potential breach of

                                   6   its confidentiality obligations to third parties as well as to protect its own confidential

                                   7   information.” (Dkt. No. 34-1 at 2.) BDIP avers that it is also under a contractual obligation to

                                   8   “hold the [Consulting Agreement] in confidence.” (Id.)

                                   9          The Court has previously determined that explicit references to terms from the Consulting

                                  10   Agreement reflect confidential business information and dealings between the parties that are not

                                  11   intended for public disclosure, and therefore warrant sealing. (Dkt. Nos. 17 at 4, 26 at 2.) See

                                  12   also Finistar Corp., 2015 WL 3988132, at *4. Accordingly, excerpts from and explicit references
Northern District of California
 United States District Court




                                  13   to terms from the Consulting Agreement in BDIP’s motion—as well as the attached copy of the

                                  14   Consulting Agreement—are sealable. However, as the Court has previously noted, the names of

                                  15   third-parties in this action constitute neither trade secrets nor confidential information. (Dkt. No.

                                  16   17 at 3.) Therefore, providing the names of Harris and Acacia in excerpts of the motion that BDIP

                                  17   seeks to seal does not warrant sealing. (Dkt. No. 34-4 at 4, 7.) Likewise, a reference to the

                                  18   “Comcast Litigation”—which BDIP discloses in its publicly filed complaint—does not warrant

                                  19   sealing. (Id. at 8.) Finally, to the extent that the motion characterizes or quotes portions of North

                                  20   Forty’s counterclaim and amended counterclaim that are not subject to sealing, these excerpts of

                                  21   the motion are likewise undeserving of seal. (Id. at 9.)

                                  22          B. Sealing & Opposition

                                  23          North Forty seeks to seal excerpts of its opposition and attached documents regarding the

                                  24   “content of confidential agreements” to which BDIP and North Forty are a party. (Dkt. No. 40 at

                                  25   1-2.) For the reasons set forth above, references to or quotations from the Consulting Agreement

                                  26   in North Forty’s opposition as well as the attached exhibits are sealable. Furthermore,

                                  27   communications and excerpts in the attached exhibits reflect the parties’ negotiations and business

                                  28   strategies regarding the Consulting Agreement, and these warrant sealing as well. See Exeltis,

                                                                                          13
                                         Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 14 of 15




                                   1   2020 WL 2838812, at *1; In re Qualcomm Litig., 2017 WL 5176922, at *2. Exhibit A’s April 27,

                                   2   2017 e-mail from Ms. De Mory contains confidential personal information, and this too is

                                   3   deserving of seal. See Nursing Home Pension Fund v. Oracle Corp., No. C01-00988 MJJ, 2007

                                   4   WL 3232267, at *2 (N.D. Cal. Nov. 1, 2007) (“[C]ompelling reasons exist to keep personal

                                   5   information confidential to protect an individual’s privacy interest[.]”) However, a reference to

                                   6   the “Comcast Litigation” is, as explained previously, undeserving of seal. (See Dkt. No. 40-4 at

                                   7   12.)

                                   8          C. Sealing & Reply

                                   9          BDIP seeks to seal excerpts of the reply regarding the Consulting Agreement. (Dkt. No.

                                  10   44-1 at 2.) These excerpts reference or quote the Consulting Agreement, or reflect other

                                  11   confidential business information regarding “license agreements, financial terms, [and] details of

                                  12   confidential licensing negotiations,” Exeltis USA Inc., 2020 WL 2838812, at *1, and therefore
Northern District of California
 United States District Court




                                  13   these excerpts are deserving of seal. However, the reply’s statement that the “only Harris-Acacia

                                  14   deal under which anyone got paid was the second one,” and that it was the only deal to “result in

                                  15   any payments[,]” characterizes the outcome of confidential negotiations—this statement is not

                                  16   itself confidential, nor does it reflect any confidential information or specific terms from the

                                  17   Consulting Agreement that sealing is intended to protect. (Dkt. No. 44-4 at 8.) Similarly, the

                                  18   reply’s statement that termination of the Consulting Agreement could not have affected whatever

                                  19   interest North Forty had in the first deal between Harris and Acacia betrays no confidential terms

                                  20   from the Consulting Agreement, or any information regarding financial terms or details of

                                  21   negotiations, and for this reason this excerpt does not warrant sealing. (Id. at 8.)

                                  22                                             CONCLUSION

                                  23          For the reasons set forth above, BDIP’s motion for judgment on the pleadings regarding its

                                  24   first claim for declaratory relief is GRANTED, and its motion regarding the second claim for

                                  25   declaratory relief is DENIED without prejudice. The parties’ administrative motions to seal are

                                  26   GRANTED in part and DENIED in part. The parties shall file unredacted versions of their briefs

                                  27   in compliance with this Order within 7 days.

                                  28          This Order disposes of Dkt. Nos. 34, 35, 40, and 44.

                                                                                         14
                                         Case 3:20-cv-04997-JSC Document 54 Filed 01/22/21 Page 15 of 15




                                   1          IT IS SO ORDERED.

                                   2   Dated: January 22, 2021

                                   3

                                   4
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            15
